Citation Nr: 0947853	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Hartford, Connecticut.  A video 
teleconference hearing before the undersigned Veteran's Law 
Judge was held in connection with this claim in February 
2007.  In May 2007 the Board remanded the Veteran's TDIU 
claim for re-adjudication by the RO in light of the Board's 
grant of the Veteran's claims for residuals of cold injuries 
to his hands.  The RO continued to deny the Veteran's TDIU 
claim, and it was returned to the Board for appellate 
disposition.  In April 2008 the Board denied the Veteran's 
claim.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as 'the Court').  Thereafter, the parties filed a 
Joint Motion to Vacate and Remand the Board's April 2008 
decision (Joint Motion).  In May 2009, the Court granted the 
Joint Motion and vacated the Board's April 2008 decision.  A 
copy of the Court's Order has been placed in the claims file.  

The appeal is REMANDED to the Department of Veterans Affairs 
(VA) Regional Office.  VA will notify the appellant if 
further action is required.


REMAND

In its May 2009 Order, the Court directed VA to comply with 
the instructions set forth in the Joint Remand.  The Joint 
Remand directed the Board to determine whether the Veteran is 
entitled to a VA examination or medical opinion regarding the 
effects of his service connected disabilities on his ability 
to engage in substantially gainful employment.  The Board was 
also directed to determine whether the evidence showed a 
material change in the severity of the Veteran's service 
connected disabilities since he was last examined by VA, 
thereby warranting a new examination.  The Board was directed 
to specifically discuss 38 C.F.R. § 3.326, pertaining to VA 
examinations, and 38 C.F.R. § 3.327, pertaining to 
reexaminations, in its decision.

The Board notes that after its April 2008 decision which was 
vacated herein, the Veteran's rating for his service 
connected hearing loss was increased from 20 percent to 50 
percent, indicating that his ability to hear significantly 
worsened since the Board last reviewed this matter.  An 
audiometric evaluation that was performed by VA in April 2008 
noted a significant decrease in the Veteran's speech 
discrimination ability.  However, the report of examination 
did not describe the functional limitations of the Veteran's 
hearing loss or how this would effect any potential 
employment by the Veteran.  

The Board also notes that the Veteran's hands were last 
examined for residuals of cold weather injuries in June 2004.  
At that time, the Veteran complained of numbness, tingling, 
and cold feelings in his hands and feet.  He also had 
dystrophic nails and onchymosis in his toes.  The examiner 
determined that these symptoms were at least as likely as not 
related to the Veteran's in-service exposure to cold, 
although he noted that the Veteran had various other medical 
problems that could contribute to neuropathy and 
paraesthesias.  

At his hearing before the undersigned Member of the Board, 
the Veteran testified that his hands were now unsteady and 
that he could no longer type due to the numbness and shaking 
in his hands.  He testified that while he experienced 
numbness in his hands for a long time, it got worse over time 
especially with regard to the unsteadiness in his hands.  

In light of the material change in the severity of the 
Veteran's hearing loss and his reports of increased symptoms 
involving his hands, which may be related to his cold 
injuries, the Board finds that new examinations addressing 
the current functional effects of these disabilities are 
warranted.  See 38 C.F.R. §§ 3.326, 3.327.  More current VA 
and private treatment records should also be obtained prior 
to such examinations taking place.


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to identify all VA and private 
treatment that he received for his service 
connected disabilities, including his 
hearing loss, tinnitus, and cold injuries 
to his hands and feet, since July 2006.  
All identified treatment records should be 
obtained.  If they cannot be obtained, the 
efforts to obtain them should be 
documented in the claims file.  

2.  The Veteran should then be scheduled 
for a complete audiological evaluation.  
The examiner should describe all of the 
functional effects of the Veteran's 
hearing loss and tinnitus, including his 
reduced speech discrimination ability.  
The examiner should specifically explain 
how the Veteran's hearing loss and 
tinnitus affect his ability to engage in 
employment related tasks.  The examiner 
should fully describe all employment 
limitations emanating from the Veteran's 
hearing loss and tinnitus, without regard 
to his age or any of his non-service 
connected disabilities.    

3.  The Veteran should also be scheduled 
for an appropriate examination to assess 
the current severity of the residuals of 
cold injuries to his extremities (both 
hands and both feet).  To the extent 
possible, the examiner should try to 
differentiate the current impairment 
caused by the Veteran's exposure to cold 
from any impairment caused by non-service 
connected disabilities such as peripheral 
vascular disease, diabetes, and coronary 
artery disease.  The examiner should fully 
describe all of the functional limitations 
caused by residuals of cold injuries to 
the Veteran's hands and feet.  The 
examiner should specifically describe any 
employment restrictions or limitations 
resulting from the Veteran's residuals of 
cold injuries, without regard to the 
Veteran's age or any non-service connected 
disabilities, to include whether there are 
any forms of employment that could 
reasonably be pursued.  

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


